United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-51425
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOSE GONZALEZ-OROZCO,

                                      Defendant-Appellant.

                          --------------------
                Appeal from the United States District
                   for the Western District of Texas
                       USDC No. 3:04-CR-1585-4
                          --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jose Gonzalez-Orozco has moved

for leave to withdraw and filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967).    Although Gonzalez-Orozco was

informed of his right to respond, he has declined to do so.          Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.